Case 1:18-mj-03522-.]I\/|C Document 3 Filed 01/03/19 Page 1 of 15

18`35'22"'“49 _18-3523.11\/\@

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND

IN THE MATTER oF THE smch oF ) case No.
HP nEsKToP coMPUTER s/N 3CR61007ML (Ai); )
I)ELL ALL-IN-oNE coMPUTER s/N HwRNs12 (Az); )
rPHoNE IMEI# 356572083172807 (As); )
IPHoNE s/N 354854092408316 (A4); ` )
t wINnows sURFAcE PRo s s/N 012683151853 (As) )

MACBOoK PRo s/N cozw'rosszzM (As) )

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

 

I, George J. Wahl, , being first duly sworn, hereby depose and state as follows:
INTRODUCTION
l. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property_ six'
electronic devices Al - A6-which are currently in law enforcement possession, and the

extraction from that property of electronically stored information as described in Attachment B.

2. I am a Special Agent (“SA”) of the Federal Housing Finance Agency - Of‘lice of
the inspector General (“FHFA-OIG”). I have been a SA with the FHFA-OIG since April 2013.
I am assigned to the Northeast Region of the FHFA-OIG, which conducts investigations relating
to, among other things, bank and mortgage fraud, and am currently detailed to the Federal Bureau
of lnvestigation, Baltirnore Field Oi’fice, Complex Financial Crimes Squad as a Task Force
OHicer. _ l

3. Prior to my employment with the FHFA-OIG, _I was a Special Agent with ihe §nited
States Secret Service (“USSS”) and was employed by that agency beginning in 2002. During that
time, I received formal training in the investigation of financial crimes, including bank fraud,

counterfeiting of United Statescurrency, and identity theR. I have received training at the Federal

l

z
I

1045

cit

Case 1:18-mj-03522-.]I\/|C Document 3 Filed 01/03/19 Page 2 of 15

18-35_22 JMc 18~35-23 Jttc

I_.aw Enforcement Training Center in Glynco, Georgia and the USSS James J. Rowley Training
Center in Beltsville, Maryland. I have investigated or assisted in the investigation of numerous
cases involving fraudulent activity, including mortgage fraud, bank fraud, access device fraud, and
identity thelt. I have been a sworn law enforcement officer since 2003 and was assigned to the
USSS Washington Field Oflice, Metropolitan Area Fraud 'l`ask Force, and investigated violations
of federal laws, including violations of 18 U.S.C. §§ 1014 (Loan Application Fraud), 1341 (Mail
Fraud), 1343 (Wire Fraud), 1344 (Bank Fraud), and 1957 (Money Laundering). l have received
extensive specialized training in these fields.

4. Through my training and experience, I have become familiar with the methods and
techniques used by criminals to commit economic crimes, such as wire fraud, bank fraud, and how
those criminals conceal and store information derived from such criminal activity.

5. This affidavit is intended to show merely there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

6. Based on my training and experience and the facts as set forth in this aflidavit, there
is probable cause to believe that violations of 18 U.S.C. §§ 1349 (Conspiracy to Cornrnit Wire
Fraud), 1343 (Wire Fraud), 1028A (Identity Theft), 1956(h) (Money Laundering Conspiracy), and
1957 (Financial 'I`ransactions Over $10,000 in Ctiminally Derived Property) have been committed
by JAY BRIAN LEDFORD (“LEDFORD”), KEVIN B. MERRILL ("MERRILL“) and
CAMERON R. JEZIERSKI ("JEZIERSKI") and that there is probable cause to search the
electronic devices Al - A6 named above (the “Target Devices”) for evidence of these crimes as

further described in Attachment B.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

 

7. The Target Devices to be searched are:

¢w‘© Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 3 of 15
18-3523JMG 18-35-23.111@1_

HP DESKTOP COMPUTER S/N 3CR61007ML(A1)
DELL ALL~l'N-ONE COMPUTER S/N HWRN872 (AZ)
IPHONE IMEI# 356572083172807 (A3)

IPHONE S/N 354854092408816 (A4)

WINDOWS SURFACE PRO 8 S/N`012683151853 (AS)
MACBOOK PRO S/N C02WT03ZHV2M (A6)

The Target Devices are currently located in the Evidence Control Center, FBI Baltimore Field
Ofiice, 2600 Lord Baltimore Drive, Baltimore, Maryland.

8. The applied for warrant would authorize the forensic examination of the Target
Devices as particularly described in Attachrnent B for the purpose of identifying electronically
stored data which_is evidence and instrumentalities of the crimes set forth in 115 .

STATEMENT OF PROBABLE CAUSE

9. On September ll, 2018, MERRILL, LEDFORD, and JEZIERSKI were indicted in
the District of Maryland on charges of 18 U.S.C. §§ 1349 (Conspiracy to Commit Wire Fraud),
1343 (Wire Fraud), 1028A (Identity Theft), 1956(h) (Money Laundering Conspiracy), Financial
Transactions Over $10,000 in Criminally Derived Property. Criminal No. RDB-18-0465, ECF 1.

10. On September 18, 2018, MERRILL was arrested at his horne in Towson, MD and
LEDFORD and JEZIERSKI were arrested in Las Vegas, NV at the Mirage Hotel and Casino, all
pursuant to federal arrest warrants. During the arrests of both LEDFORD and JEZIERSKI, the
Devices Al to A6 were located in their respective hotel villa (LEDFORD) and hotel room
(JEZIERSKI). Devices A4 to A6 were found in JEZIERSKl’s hotel room, were seized incident
to arrest by arresting agents, and placed into evidence. Device A3 was seized from LEDFORD
incident to his arrest. Agents did not have a search warrant for LEDFORD’s villa and thus Devices
Al and A2 were not seized at the time of LEDFORD’s arrest. Al and A2 were taken by Mirage

Hotel and Casino security staff as abandoned property after LEDFORD was taken into custody.

1045

ii

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 4 of 15

18"3522""”9 18-35231~1¢;
At the time of his arrest, LEDFORD was living in Las Vegas, Nevada, but the business entities he
controlled were in the Dallas, Texas area, which is also where JEZIERSKI lived. MERRILL lived
in Maryland, but frequently traveled to Texas and other locations to meet with investors and
potential investors

11. At the time of LEDFOR.D’s arrest, Target Device Al, a desktop computer, was
found in his hotel room at the Mirage l-lotel and Casino. Your affiant knows, based on his training
and experience, that desktop computers are large devices that often require multiple cables and
peripheral devices, and are generally not intended to be mobile in nature. Your Affiant has learned
that LEDFORD had stayed at the Mirage previously for an extended period of time, and the
desktop computer is consistent with a lengthy stay.

12. Based on the electronic evidence reviewed thus far in this investigation, the
defendants communicated with each other by telephone calls, text messages and emails. ln
addition, they communicated with their employees or other possible co-conspirators by telephone
calls, text messages and emails. They communicated with vendors of consumer debt portfolios
by telephone calls and emails. They communicated with their investors and potential investors
by telephone calls and emails. ln addition, MERRILL, LEDFORD, and JEZIERSKI sent emails
to investors or potential investors that contained fictitious and fraudulent Portfolios Sales-
Agreements ("PSAS"), earning statements, and bank statements as well as wire transfer
instructions Particularly, in May 2018, the FBI conducted an undercover operation in Dallas,
Texas where an undercover FBI agent posed as a potential investor and met with MERRILL,
LEDFORD, and JEZIERSK]. Leading up to that meeting and for some time aiterward,
MERRILL communicated with the undercover FBI agent through text messages and emails.

Your affiant believes that copies of transmissions to investors are all contained on the seized or

joe

cit

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 5 of 15

18~'3522JMC

abandoned electronic devices Al - A6. 18 - 3 5 2 3 JMC

13. Your affrant’s review of the iPhone seized from MERRILL at the time of his arrest
and searched pursuant to a federal search warrant issued for MERRILL‘s residence at 1848 Circle
Road, Towson, Maryland revealed multiple emails between MERRILL, LEDFORD, and
JEZIERSKI that were sent prior to their indictment These emails show communication both
between MERRILL, LEDFORD, and JEZIERSKI and their communication with and about
investors. For example, on September 17, 2018, a portfolio manager from an investment group in
Dallas, Texas, known by your affiant to be a victim in this investigation, emailed MERRILL,

LEDFORD, and JEZIERSKI asking to “check on the below and see what the status was on the

` following items in yellow that still needs to be provided.” 'l`he items listed in yellow were:

Chrysler/Santander

National Loan Exchange

Garnet Capital

De Vr'lle is also going to provide the redacted RF 0 they received ji'om Chase

14. Your affiant knows that National Loan Exchange and Gamet Capital are debt
brokers. National lroan Exchange, as described in the Indictrnent, was one of the entities
MERRILL, LEDFORD, and JEZIERSKI mimicked using the acronym NLEX, to defraud money
from investors. Also, Chrysler and Santander were issuers of charged off debt that MERRILL,
LEDFORD, and JEZIERSKI frequently claimed to investors were sellers of debt to the
MERRILL-LEDFORD-JEZIERSKI entities, when in reality the three defendants used investors'
monies for personal expenditures and to pay back other investors, and used a small fraction of

investors' funds to purchase debt portfolios.

15. Thc ongoing federal investigation has uncovered probable cause to believe that
beginning in at least 2013, LEDFORD and MERRILL engaged in a scheme to defraud investors

and lenders by promising to use investor/lender hinds to purchase portfolios of consumer debt,

5

itt

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 6 of 15

18-3522JMG 18-3523.1[\!1@

such as charged off credit card, car loans, or student loans, collect on the debt, or sell the portfolios,
pay the investors/lenders a significant profit or interest rate, and return their principal. LEDFORD,
MERRILL and JEZIERSKI, through their various companies and entities, obtained funds from
investors and Ienders, placed those funds into accounts that appeared to be held in the name of
legitimate businesses, and then transferred the money to pay back other investors or lenders with
those funds or divert the funds for their personal use. Thc co-conspirators furnished false
documentation to the investors including inflated PSAs for the debt portfolios and bank account
information for accounts which mimicked the names of legitimate debt sellers such as NLEX and
SCUSA (Santander Credit USA).

16. Your afliant’s investigation has revealed that LEDFORD and MERRILL failed to
invest millions of dollars of investor and lender lirnds, that LEDFORD and MERRILL used
investor or lender funds to pay other investors or lenders their principal or their purported retums,
and that LEDFORD and MERRILL diverted significant amounts of investor or lender monies for
personal gain to include personal credit card expenses, jewelry, cars and gambling expenses. Based
on your affiant’s training and experience, this pattem of conduct is indicative of a Ponzi scheme.

17. Your afliant is aware that LEDFORD and MERRILL were using multiple
companies to further their fraudulent investment scheme, to include, but not limited to, DE VILLE,
RIVERWALK, SCUSA FINANCIAL INC., and NLEX, INC, DELMARVA Capital, RHINO
CAPITAL and GLOBAL CREDl’l` RECOVERY. LEDFORD and MERRILL used these
companies as conduits for the funds from investors and lenders and a pattern of transfers to disguise
the Ponzi nature of their scheme to defraud

18. Your afl'iant’s investigation has involved two email search warrants, a warrant for

LEDFORD's business email account, iledford@rwiincorp_.com, and one for MERRILL‘s email

ap/

ct”“

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 7 of 15

rs~ssszuuc 18'3523 JMG

account, Kevin@gcrinvest.com. Based on the actual inspection of the results of these warrants,
the defendants have written and received thousands of emails to communicate with one another,
with investors and prospective investors by email, with financial institutions where they have
personal and entity accounts, and with sellers of debt portfolios. l am aware that computer
equipment was used to generate, store, and print documents used in the fraud scheme and the
money laundering conspiracy

19. The email communications are not only messages but the transmission of attached
documents such as spreadsheets which purport to show collections activity, investors' monies and
portfolio purchases, and contracts with portfolios sellers and/or brokers and MERRILL and
LEDFORD entities. Affiant knows that electronic devices which link to the lntemet are required
to create and store these records and for these emails and transmissions

20. In addition, your affiant’s investigation has revealed that LEDFORD and
MERRILL both used cellular telephones which linked to the lntemet and that LEDFORD used his
cellular telephone while LEDFORD was in Las Vegas, Nevada. Investigators have obtained
cellular telephone records for LEDFORD and MERRILL which show that the two co-conspirators
were in frequent contact with each other.

21. As part of the investigation, your affiant obtained and reviewed bank accounts for
entities associated with LEDFORD. A preliminary financial analysis for the period January l,
2013 to through September 18, 2018, the date LEDFORD was arrested, indicated that LEDFORD
obtained approximately $172.7 million from lenders/investors Approximately $137.8 million was
used to pay lenders/investors their purported profits as would be expected in a Ponzi scheme.

Approximately $31.3 million was spent on LEDFORD's personal expenses including credit cards,

th

<>t°“

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 8 of 15

8'3522JMG 18~3523JMG

jewelry, cars and $2 .2 million at casinos. The analysis also indicated approximately $29.6 million
was obtained from the actual collection of debt.

22. Your affiant has obtained financial records that show JEZIERSKI opened a bank
account at J.P. Morgan Chase in the name of NLEX, Inc. ending in 8330. The account opening
documents show that .TEZIERSKI is the sole signer on the account. An initial financial analysis of
NLEX, Inc. account ending in 8330 for the period January 2018 through February 2018, indicates
that $10.7 million was received from MERRILL controlled entities on January 25, 2018, sourced
li'orn investors. lJ‘EZIE`RSI~'{I inunediat`ely transferred 3106 million to a DE VILLE account and
later transferred $150,673 on February 20, 2018 to a DE VILLE account

23. Your affiant reviewed records for DE VILLE that showed on Ianuary 26, 2018,

' eight days after NLEX Inc. formation documents were filed with the State of Texas, $30,000 was

wired from DE VII..LE to CRJ Holdings, LLC’s J.P Morgan Chase bank account ending 5363.
JEZIERSKI is the sole signer on the CRJ Holdings, LLC J.P. Morgan Chase bank account ending
in 5363.

24. Your affiant believes that NLEX Inc. was created for the purpose of defrauding
investors into believing that their funds were being wired to a legitimate credit portfolio broker,
National Loan Exchange, when, in fact, their hinds were sent to accounts controlled by
1 EZIERSKI, who transferred the investment funds to DE VlLLE's accounts which were controlled
by LEDFORD, 1

25. Devices Al to A2 are currently in the lawful possession of the FBI. They came
into the FBI’s possession when they were turned over to the FBI by Mirage Hotel and Casino
security staff after being abandoned by LEDF_ORD at the time of his arrest. Device A3 was

seized by the FBI incident to LEDFORD’s arrest. Devices A4 to A6 are also currently in the

1069

st

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 F?age 9 of 15

18~3522JMC 18-3523JMG

lawful possession of the FBl and were seized from JEZIERSKI incident to his arrest. 'l`herefore,
while the FBI might already have all the necessary authority to examine Devices Al to A6, your
affiant seeks this additional warrant out of an abundance of caution to be certain that an -
examination of Devices Al to A6 will comply with the Fourth Arnendrnent and other applicable
laws.

26. Devices Al to A6 are currently in storage at the Evidence Control Center, FBI
Baltimore Field Of`frce, 2600 Lord Baltimore Drive, Baltimore, Maryland. In my training and
experience, your affiant knows that the Devices have been stored in a manner in which is

contents are, to the extent material to this investigation, in substantialiy-t-he'saeme state as they

were when the Devices first came into possession of the FBI. ECEWED
JAN 0
3 2019
TECHINCAL TERMS
atr-fittings
27. Based on my training and experience, your aii'rantqises §§qulele to
DEPUTY

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and from
the phone. ln addition to enabling voice communications, wireless telephones offer
a broad range of capabilities These capabilities include: storing names and phone
numbers in electronic “`address books;” sending, receiving, and storing text messages

and e-mail; taking, sending, receiving, and storing still photographs and moving

ql{l`n¢p Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 10 of 15

18-3522JMG 13..35_23JMG
video; storing and playing back audio files; storing dates, appointrnents, and other
information on personal calendars; and accessing and downloading information from
the Intemet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device.

b. IP Address: An lntemet Protocol address (or simply “lP address”) is a unique
numeric address used by computers on the lntemet. An IP address is a series of four
numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
computer attached to the lntemet computer must be assigned an iP address so that
lntemet traffic sent from and directed to that computer may be directed properly
from its source to its destination Most lntemet service providers control a range of
IP addresses Some computers have static-that is, long-term»-IP addresses, while
other computers have dynamic-that is, frequently changed--IP addresses,

c. lntemet: The lntemet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lntemet,
connections between devices on the lntemet often cross state and international
borders, even When the devices communicating with each other are in the same
State.

d. A laptop computer is an portable electronic computing and storage device with the
capability of connecting to the lntemet, storing and manipulating large volumes of
data, and through software programs installed on the device, performing a wide
variety of functions, including the creation of documents, including spreadsheets and

altered documents like the ones sent to investors in this case.

10

arm

Case 1:18-mj-03522-.]I\/|C Document 3 Filed 01/03/19 Page 11 of 15

13-35'32.1~19 18-3523.||\/1€3

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
28. Based on my knowledge, training, and experience, l know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
lntemet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.
29. There is probable cause to believe that things that were once stored on the Target

Devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deieted, or viewed via the
Internet. Electronic iiles downloaded to a storage medium can be stored for
years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because when
a person “deletes” a tile on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

b. Therefore, deleted tiles, or remnants of deleted files, may reside in free space
or slack space_that is, in space on the storage medium that is not currently
being used by an active iile-for long periods of time before they are
overwrit_ten. In addition, a computer’s operating system may also keep a

record of deleted data in a “swap” or “recovery” file.

ll

1000 Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 12 of 15

(£L l
18,3522JMG 18-3523JM€;

c. Wholly apart from user-generated Hles, computer storage mcdia_in
particular, computers` internal hard drives_contain electronic evidence of
how a computer has been used, what it has been used for, and who has used it.
To give a few examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or application
operation, file system data structures, and virtual memory “swap” or paging
files. Computer users typically do not erase or delete this evidence, because

special software is typically required for that task. However, it is technically

possible to delete this information

d. Similarly, files that have been viewed via the lntemet are sometimes

automatically downloaded into a temporary lntemet directory or “cache.”

30. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Target Devices were used, the purpose of the use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might`be on the Device because:

a. Data on thestorage medium can provide evidence of a tile that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a tile (such as a paragraph that has been deleted from a word

processing lile. Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were

recently active. ch browsers, e-mail programs, and chat programs store

12

69 Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01/03/19 Page 13 of 15
Cgirl
` `18-3522.1~1@ 18-3523JMc

configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals, the attachment
of USB flash storage devices or other external storage media, and the times
the computer was in use. Computer file systems can record information about

the dates tiles were created and the sequence in which they were created

b. Forensic evidence on a device can also indicate who has used or controlled the
device, This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their

use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators Whether data
stored on a computer is evidence may depend on other information stored on
the computer and the`application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant

13

09

dot

Case 1:18-mj-O3522-.]|\/|C Document 3 Filed 01_/03/19 Page 14 of 15

-3 -2 "
18 52 ins 18"3523`]“&@

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium.

31 . Nature ofexamr‘nation. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant l am applying for would permit the examination of the Target Devices
consistent with the warrant. The examination may require authorities to employ techniques,
including but not limited to computer»assisted scans of the entire medium, that might expose
many parts of the Target Devices to human inspection in order to determine whether it is

evidence described by the warrant

32. Manner ofexecution. Because this warrant seeks only permission to examine
Target Devices already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequentiy, I submit there is reasonable cause

for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSiON

 

33. Your affiant submits that this affidavit supports probable cause for a search '
warrant authorizing the examination of Target Devices Al to A6 to conduct the search and seek

the evidence described in Attachment B.

RE UEST FOR SEALlNG

34. l further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that the disclosure of this affidavit could

14

ch

q,);tf\

Case 1:18-mj-O352_2_-JMC . Document 3 Filed 01/03/19 Page 15 of 15

18-35‘22¢..|\\£@ 18-35'2`3JMG
compromise Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize the investigation

MMMl/l

' GEORGE J. winn
sPEcrAL AGENT
FHrA-oIG

Subscribed anWre me on December , 2018.

HoN sine r</MARK.QQUFON

UNr ir`) states MAGISTRATE JUDGE

,. ` "i. log mr - l --:: ` `\
r,.

15

